UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-02363 Cornerstone Total Return Fund, Inc. (Exact name of registrant as specified in charter) 200A Executive DriveEdgewood, New York (Address of principal executive offices) (Zip code) Frank J. Maresca AST Fund Solutions, LLC200A Executive Drive Edgewood, NY 11717 (Name and address of agent for service) Registrant's telephone number, including area code:(866) 668-6558 Date of fiscal year end: December 31 Date of reporting period: March 31, 2013 Item 1.Schedule of Investments. CORNERSTONE TOTAL RETURN FUND, INC. SCHEDULE OF INVESTMENTS - MARCH 31, 2013 (Unaudited) Description No. of Shares Value EQUITY SECURITIES - 98.81% CLOSED-END FUNDS - 26.54% CONVERTIBLE SECURITIES - 0.83% Advent Claymore Global Convertible Securities and Income Fund II $ Putnam High Income Securities Fund CORE - 0.60% General American Investors Company, Inc. CORPORATE DEBT INVESTMENT GRADE-LEVERAGED - 2.10% Western Asset/Claymore Inflation-Linked Opportunities & Income Fund Western Asset/Claymore Inflation-Linked Securities & Income Fund CORPORATE DEBT INVESTMENT GRADE-RATED - 0.99% Federated Enhanced Treasury Income Fund Invesco Van Kampen Bond Fund DEVELOPED MARKET - 0.56% Singapore Fund, Inc. (The) Swiss Helvetia Fund, Inc. (The) EMERGING MARKETS - 1.07% Templeton Dragon Fund, Inc. Turkish Investment Fund, Inc. (The) GENERAL & INSURED LEVERAGED - 2.16% Invesco Value Municipal Income Trust Nuveen Dividend Advantage Municipal Fund 2 Western Asset Municipal Partners Fund, Inc. GENERAL BOND - 0.46% Nuveen Build America Bond Opportunity Fund GLOBAL - 1.55% Clough Global Allocation Fund Clough Global Equity Fund Delaware Enhanced Global Dividend and Income Fund Nuveen Global Value Opportunities Fund GLOBAL INCOME - 0.95% Nuveen Multi-Currency Short-Term Government Income Fund INCOME & PREFERRED STOCK - 1.65% John Hancock Premium Dividend Fund Nuveen Quality Preferred Income Fund 3 Zweig Total Return Fund, Inc. (The) See accompanying notes to schedule of investments. CORNERSTONE TOTAL RETURN FUND, INC. SCHEDULE OF INVESTMENTS - MARCH 31, 2013 (Unaudited) (Continued) Description No. of Shares Value OPTION ARBITRAGE/OPTIONS STRATEGIES - 10.04% AllianzGI International & Premium Strategy Fund $ BlackRock Enhanced Equity Dividend Trust BlackRock Global Opportunities Equity Trust BlackRock International Growth and Income Trust Eaton Vance Enhanced Equity Income Fund REAL ESTATE - 0.71% Neuberger Berman Real Estate Securities Income Fund Inc. SECTOR EQUITY - 2.87% BlackRock EcoSolutions Investment Trust BlackRock Real Asset Equity Trust BlackRock Utility and Infrastructure Trust TOTAL CLOSED-END FUNDS CONSUMER DISCRETIONARY - 7.41% CBS Corporation - Class B Comcast Corporation - Class A Comcast Corporation - Special Class A D.R. Horton, Inc. DIRECTV * Gap, Inc. (The) Home Depot, Inc. (The) Lowe's Companies, Inc. Macy's, Inc. News Corporation - Class B NIKE, Inc. - Class B Omnicom Group Inc. Starbucks Corporation Target Corporation Time Warner Inc. TJX Companies, Inc. (The) Viacom Inc. - Class B Walt Disney Company (The) CONSUMER STAPLES - 8.55% Altria Group, Inc. Coca-Cola Company (The) Colgate-Palmolive Company Costco Wholesale Corporation CVS Caremark Corporation General Mills, Inc. Kimberly-Clark Corporation Kraft Foods Group, Inc. Mondelēz International, Inc. - Class A Philip Morris International, Inc. See accompanying notes to schedule of investments. CORNERSTONE TOTAL RETURN FUND, INC. SCHEDULE OF INVESTMENTS - MARCH 31, 2013 (Unaudited) (Continued) Description No. of Shares Value Wal-Mart Stores, Inc. $ ENERGY - 8.37% Anadarko Petroleum Corporation Chevron Corporation ConocoPhillips EOG Resources, Inc. Exxon Mobil Corporation Hess Corporation Marathon Oil Corporation Phillips 66 Schlumberger Limited Valero Energy Corporation Williams Companies, Inc. (The) FINANCIALS - 12.50% AFLAC, Inc. Allstate Corporation (The) American Express Company Aon plc BB&T Corporation Berkshire Hathaway Inc. - Class B * BlackRock, Inc. - Class A Capital One Financial Corporation Chubb Corporation (The) Discover Financial Services Fifth Third Bancorp Franklin Resources, Inc. JPMorgan Chase & Co. Marsh & McLennan Companies, Inc. MetLife, Inc. SunTrust Banks, Inc. T. Rowe Price Group, Inc. U.S. Bancorp Wells Fargo & Company Weyerhaeuser Company HEALTH CARE - 9.03% Abbott Laboratories AbbVie Inc. Allergan, Inc. Amgen Inc. Baxter International, Inc. Biogen Idec, Inc. * Bristol-Myers Squibb Company Celgene Corporation * Cigna Corporation Covidien plc See accompanying notes to schedule of investments. CORNERSTONE TOTAL RETURN FUND, INC. SCHEDULE OF INVESTMENTS - MARCH 31, 2013 (Unaudited) (Continued) Description No. of Shares Value Eli Lilly & Company $ Johnson & Johnson McKesson Corporation Merck & Company, Inc. Pfizer, Inc. Stryker Corporation INDUSTRIALS - 6.67% 3M Company Deere & Company Emerson Electric Co. General Electric Company Honeywell International Inc. Illinois Tool Works, Inc. Lockheed Martin Corporation Precision Castparts Corporation Union Pacific Corporation United Technologies Corporation INFORMATION TECHNOLOGY - 13.59% Apple Inc. Automatic Data Processing, Inc. Cisco Systems, Inc. eBay Inc. * International Business Machines Corporation Microsoft Corporation Oracle Corporation QUALCOMM Incorporated Visa Inc. - Class A Yahoo! Inc. * MATERIALS - 1.65% Air Products & Chemicals, Inc. Ecolab Inc. Freeport-McMoRan Copper & Gold, Inc. International Paper Company Monsanto Company TELECOMMUNICATION SERVICES - 2.69% AT&T, Inc. Verizon Communications, Inc. UTILITIES - 1.81% AES Corporation (The) Consolidated Edison, Inc. Duke Energy Corporation NextEra Energy, Inc. NiSource Inc. See accompanying notes to schedule of investments. CORNERSTONE TOTAL RETURN FUND, INC. SCHEDULE OF INVESTMENTS - MARCH 31, 2013 (Unaudited) (Concluded) Description No. of Shares Value Sempra Energy $ Southern Company (The) Xcel Energy Inc. TOTAL EQUITY SECURITIES (cost - $45,486,565) SHORT-TERM INVESTMENTS - 0.98% MONEY MARKET FUNDS - 0.98% Fidelity Institutional Money Market Government Portfolio - Class I, 0.01%^ (cost - $523,718) TOTAL INVESTMENTS - 99.79% (cost - $46,010,283) OTHER ASSETS IN EXCESS OF LIABILITIES - 0.21% NET ASSETS - 100.00% $ * Non-income producing security. ^ The rate shown is the 7-day effective yield as of March 31, 2013. See accompanying notes to schedule of investments. CORNERSTONETOTALRETURNFUND, INC. NOTES TO SCHEDULE OF INVESTMENTS MARCH 31, 2013 (UNAUDITED) Federal Income Tax Cost: The following information is computed on a tax basis for each item as of March31, 2013: Cost of portfolio investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ The difference between the federal income tax cost of portfolio investments and the Schedule of Investments cost for the Fund is due to certain timing differences in the recognition of capital gains or losses under income tax regulations and generally accepted accounting principles. These "book/tax" differences are temporary in nature and are due to the tax deferral of losses on wash sales. As required by the Fair Value Measurement and Disclosures Topic of the Financial Accounting Standards Board ("FASB") Accounting Standards Codification, the Fund has performed an analysis of all assets and liabilities measured at fair value to determine the significance and character of all inputs to their fair value determination. The fair value hierarchy prioritizes the inputs to valuation techniques used to measure fair value into the following three broad categories. · Level 1 - quoted unadjusted prices for identical instruments in active markets to which the Fund has access at the date of measurement. · Level 2 - quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. Level 2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. · Level 3 - model derived valuations in which one or more significant inputs or significant value drivers are unobservable. Unobservable inputs are those inputs that reflect the Fund'sown assumptions that market participants would use to price the asset or liability based on the best available information. The following is a summary of the inputs used as of March 31, 2013 in valuing the Fund's investments carried at value: VALUATION INPUTS INVESTMENTS IN SECURITIES OTHER FINANCIAL INSTRUMENTS* Level 1 – Quoted Prices Equity Investments $ $
